                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                                     No. CR 07cr0614 RB

REBECCA CHRISTIE
(A/K/A REBECCA WULF),

               Defendant.

                            MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendant[’]s Motion for Leave of the Court to Compel

Counsel to Tender Defendant[’]s Case File, filed on November 13, 2018. (Doc. 434.) Having

reviewed the arguments and the applicable law, the Court finds the motion is not well-taken and

should be denied.

       Ms. Rebecca Christie was found guilty of second degree murder and several counts of child

abuse after a jury trial in 2009. (See Doc. 299.) In May 2011, the Court sentenced her to 300

months in prison. (See Docs. 406; 410.) Following Ms. Christie’s appeal, the Tenth Circuit

affirmed the conviction in June 2013. (See Docs. 405; 433.)

       Ms. Christie now asks the Court to compel the Federal Public Defender’s office to produce

portions of her criminal case file so that she may use it to prepare a post-conviction motion for

relief. (See Doc. 434.) Ms. Barbara Mandel, who was appointed to represent Ms. Christie in the

original criminal proceedings, objects to the motion on several grounds. First, Ms. Mandel

contends that “[t]he grounds for seeking the discovery are not clear[,]” as Ms. Christie has not

specified either “[t]he nature [or] the basis of the post-conviction remedy . . . .” (Doc. 436 at 2–3.)

Second, Ms. Mandel notes that a motion for relief under 28 U.S.C. § 2255 would be untimely, as



                                                  1
the one-year period of limitations has run. (Id. at 3 (citing 28 U.S.C. § 2255(f)).)

       “A habeas petitioner, unlike the usual civil litigant in federal court, is not entitled to

discovery as a matter of ordinary course.” Bracy v. Gramley, 520 U.S. 899, 904 (1997). The litigant

must follow Rule 6 of the Rules Governing § 2255 Proceedings, which provides that “[a] judge

may, for good cause, authorize a party to conduct discovery under the Federal Rules of Criminal

Procedure or Civil Procedure . . . .” Rule 6(a), 28 U.S.C. foll. § 2255. “A party requesting discovery

must provide reasons for the request. The request must also include any proposed interrogatories

and requests for admission, and must specify any requested documents.” Rule 6(b), 28 U.S.C. foll.

§ 2255.

       Ms. Christie has not filed a motion for post-conviction relief, timely or otherwise. Nor has

she provided good cause for her discovery request. Her broad request for all non-PACER

documents in her case file, which “is comprised of 10 bankers boxes of documents” (see Doc. 436

at 7), is not tied to any pending litigation. Thus, her request for discovery is denied without

prejudice. If Ms. Christie files a timely motion for post-conviction relief, she may refile her request

for discovery pursuant to the appropriate rules. See United States v. Nunez-Reynoso, Crim. No. 10-

59 (MJD/JJK), 2013 WL 6062146, at *1 (D. Minn. Nov. 18, 2013) (denying motion for discovery

where no motion for post-conviction relief had been filed); Rittweger v. United States, No. 08 Civ.

7130 (JGK), 2008 WL 5203653, at *1 (S.D.N.Y. Dec. 11, 2008) (same).

          THEREFORE,

          IT IS ORDERED that Defendant[’]s Motion for Leave of the Court to Compel Counsel

to Tender Defendant[’]s Case File (Doc. 434) is DENIED.

                                               ________________________________
                                               ROBERT C. BRACK
                                               SENIOR U.S. DISTRICT JUDGE



                                                  2
